DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/453,972 03/09/2017 PAT 10555966
15/453,972 is a CON of 15/214,514 07/20/2016 PAT 9649329
15/214,514 is a CON of 13/153,648 06/06/2011 PAT 9427449
13/153,648 is a CIP of 11/485,955 07/14/2006 PAT 8426567
11/485,955 has PRO 60/711,415 08/26/2005
	This office action is in response to Applicant’s amendment submitted December 21, 2021 after the board decision mailed November 24, 2021.  Claims 7-8 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/485,955, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not provide adequate support for reducing circulating galectin-3, treating kidney damage or for the molecular weight of 3,000-13,000 Daltons, or an amount of 10-750 mg/kg/day.  Thus, the filing date of claims 7-8 is deemed to be June 6, 2011.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolatsi-Joannou (PLoS ONE, April 2011, Volume 6, Issue 4, e18683, of record) in view of Yan (Integrative Cancer Therapies 9(2) 197-203, 2010, of record).
	Kolatsi teaches that modified citrus pectin may be used to reduce renal injury in the long term via modulation of galectin-3 (see abstract).  The MCP was Pectasol administered as a 1% solution.  See page 2, left column.  Kolatsi teaches that “kidneys of FA-exposed animals (Group II) contained significantly higher galectin-3 mRNA levels than sham controls (Group I) at both experimental day 2 and 14 (Figure 3A).”  Page 4, third paragraph.  Galectin-3 expression was more widespread than in normal kidneys (page 4). Kolatsi also reports that MCP administration “significantly decreased galectin-3 levels.”  See page 6, first paragraph.  Modulation of galectin-3 may be a novel strategy to reduce acute renal injury.  See page 6, first paragraph.
	Kolatsi does not teach an amount administered in mg/kg/day.
	Yan teaches that MCP antagonizes galectin-3 (page 197, right column).  The MCPs used in human clinical trials include PectaSol-C with a molecular weight between 5000 and 10,000 Da and Pectasol with a molecular weight between 12,000 and 16,000 Da.  See page 198, left column, last 2 paragraphs.  Both Pectasol and Pectasol-C were effective (see abstract), and Pectasol-C might have better bioavailability in vivo (page 198, right column, first paragraph).  An adult human dose was 15 g per day (page 198, left column, first paragraph).  
In the decision mailed November 24, 2021, the board said of Yan:

    PNG
    media_image1.png
    564
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    749
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time that the application was filed to identify a mammal which benefits from a reduction in available 

    PNG
    media_image3.png
    88
    749
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    283
    755
    media_image4.png
    Greyscale

Pectasol has a molecular weight between 12,000 and 16,000 Da, as taught by Yan.  Yan also teaches that Pectasol-C (molecular weight 5000-10,000 Da) is effective for the same purpose as Pectasol, so the skilled artisan would use either.  15 g per day would equal 300 .  

Response to Arguments
Applicant argues that the art does not teach identifying a mammal which benefits from a reduction in available circulating galectin-3 levels.  This argument is not persuasive because Kolatsi teaches that the effects of MCP were associated with significantly decreased galectin-3 levels (page 6) and that MCP is a strategy to reduce renal injury in the long term via modulation of galectin-3.  Kolatsi teaches that “kidneys of FA-exposed animals (Group II) contained significantly higher galectin-3 mRNA levels than sham controls (Group I) at both experimental day 2 and 14 (Figure 3A).”  Page 4, third paragraph.  
Applicant argues that MCP has no effect on normal healthy animals, which is taught by Kolatsi.  This argument is not persuasive because the rejection does not propose administration of MCP to normal healthy animals, but to animals having kidney injury which results in elevated galectin-3.  Kolatsi teaches that the animals having kidney injury had elevated levels of galectin-3, and that the effects of MCP were associated with significantly decreased galectin-3 levels.  Thus, Kolatsi suggests administration of MCP to subjects who have kidney injury and who benefit from decreased galectin-3 levels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623